COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Jetall Companies, Inc. v. Plummer

Appellate case number:    01-18-01091-CV

Trial court case number: 2016-00143

Trial court:              281st District Court of Harris County

       Appellant Jetall Companies, Inc. has filed a motion for rehearing of this Court’s October
6, 2020 opinion. The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting for the Court


Panel consists of Chief Justice Radack and Justices Goodman and Hightower.

Date: December 15, 2020